Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated January 10, 1979, which, after a hearing, found petitioner guilty of certain misconduct and dismissed him from his position as a patrolman. Determination confirmed and proceeding dismissed on the merits, without costs and disbursements. Pursuant to the transit police manual of procedures, an employee on sick leave must provide the location, where at all times during his absence, he can be found by a superior officer or department physician. Clearly, the purpose of this regulation is to provide the Transit Authority with the means to ascertain the veracity of an employee’s claimed incapacity. In his own testimony, petitioner admitted a failure to respond to attempts to contact him, thereby evading the clear purpose of the statute. Since petitioner also admitted that he had been aware of his obligation to be available for investigation, the hearing officer’s finding that a violation of the regulation had occurred was correct. Finally, in light of petitioner’s prior violations, two of which had prompted final warnings, the punishment of dismissal was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Gibbons, J. P., Rabin, Gulotta and Cohalan, JJ., concur.